DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claim 11 and 13; cancelled claims 12 and 17; and added new claim 21 on 06/15/2022. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues: 
“Bachman is directed "to electronic components shielded from electromagnetic interference through the use of conforming shield enclosures. Conforming shield enclosures are flexible metalized thermoformed thin-wall polycarbonate polymer film substrates used to shield a radiation source." Id. at col. 1, lines 7-11. 

Step iii) of Applicants' process requires "thermoforming said composite sheet and said
thermoplastic material b into the molded article in one step, wherein the composite sheet is
thermoformed to form said composite part and the thermoplastic material b is thermoformed to
form the at least one functional and/or structural thermoplastic part," ... "wherein said
functional or structural part consists of a screw column, a signal sending and receiving area and/
or reinforcing ribs." The screw column is a technical feature for part assembly function, the
reinforcing ribs make the housing part stiffer, while the signal sending and receiving area has
main functions for signal transmittance, signals include wifi and mobile signals. In contrast, the
process of Bachmann yields a part that shields electromagnetic fields. Therefore, the housings or
parts have completely different functions and applicants respectfully submit that the same
invention is not identically disclosed.”

Examiner notes claim 11 as recited does not require the functional or structural part to be a single sending and receiving area, but rather the functional or structural part is selected from the group consisting of a screw column, a signal sending and receiving area, and/or reinforcing ribs.
Given that Habraken in view of Amba and Bachman teaches reinforcing ribs, Habraken in view of Amba and Bachman would meet the limitations required in claim 1. 

Applicant argues: 
“Even if the Examiner maintains the view that the cited references set forth a prima facie
case of obviousness, Applicants have evidence to rebut such showing. A prima facie case of
obviousness is rebuttable by proof that the claimed invention possesses unexpectedly
advantageous or superior properties. In re Papesch, 315 F.2d 381 (CCPA 1963). Applicants
submit that the pending claims are non-obvious and patentable over the cited combinations of
references because the molded article produced by the process according to the invention
exhibits higher bonding strength in the bonding area between composite part and thermoplastic
part, the bonding area does not include a bonding line, and surf ace defects in the bonding area
are reduced or are almost not visible. Additionally, the process according to the invention
significantly reduces the risk of warpage in the filling areas of the molded article. See page 4,
and Table 2 at page 17. "It can be seen from the results in Table 2 and Fig. 3 that the bonding
strength at bonding areas of sample 1 according to the present invention is significantly greater
than that of sample 2 obtained by the process according to the prior art." These results are
unexpected because nothing in cited the references suggests that the specific process would yield
significantly higher bonding strength, much less without applying an adhesive (see also new
claim 21). Therefore, assuming arguendo that the cited combinations of references render the
pending claims prima facie obvious, this showing of unexpectedly higher bonding strength
effectively rebuts the asserted obviousness.” 

	Examiner disagrees the results in Table 2 and Figure 3 do not provide sufficient evidence demonstrating unexpected results in the properties of the product due to the process. Examiner notes the evidence provided is based on the test results of a product manufactured by a process of injection molding functional or structural part.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Bachmann (US 6,483,7190). 
Regarding claims 19 and 20, Bachman teaches a molded article, wherein the article is a housing for a cell phone or laptop (Figure 1 and Col 8, Ln 61-65).
Bachman does not teach the molded article is a housing or part of a housing of an electronic product. 
Claim 19 and 20 are considered product-by-process of claim 11. The cited prior art teaches all of the positively recited structure of the claimed product. The determination of patentability is based upon the product structure itself. The patentability of a product does not depend on its method of production of formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Given Bachman teaches a housing for a cell phone or laptop, as required by the claimed product, and absent evidence of criticality regarding the presently claimed process, Bachmann clearly meets the requirements of the present claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Habraken (PG-PUB 2013/0320588) in view of Amba (PG-PUB 2018/0009172) and Bachman (US 6,483,719). 
	Regarding claim 11, Habraken teaches a process of producing a molded article which comprises a composite part and at least one functional and/or structural thermoplastic part, wherein the composite part and the functional and/or structural thermoplastic part are directly attached to each other, wherein the process comprises the following steps:
providing a composite sheet containing a thermoplastic material a and continuous fibers and comprising at least one preset region used for forming said at least one functional and/or structural thermoplastic part [0013]-[0014]; 
applying a preset volume of thermoplastic b comprising short fibers at said at least one preset region by injection molding [0030], [0040], [0050]; and
thermoforming said composite sheet into the molded article [0011],
wherein said functional or structural part is a reinforcing rib [0030].

Habraken does not teach (1) applying the preset volume by 3D printing layer-by-layer in a way of fused deposition using a three-dimensional printer controlled by the computer and (2) thermoforming said composite sheet and said thermoplastic material b into the molded article in one step, wherein the composite sheet is thermoformed to form said composite part and the thermoplastic material b is thermoformed to form the at least one functional and/or structural thermoplastic part; and (3) wherein said molded article is a housing or part of a housing of an electronic product.

As to (1), Amba teaches a process of 3d printing and deposition on a surface or object utilizing fused deposition (Figure 9 and [0036], [0052]) and thermoforming the surface or object (Figure 2, [0037]-[0041]). 
Both Habraken and Amba teach a process of preparing a thermoplastic component bonded to a thermoplastic feature by depositing the thermoplastic feature onto the thermoplastic component. It would have been obvious to one of ordinary skill in the art to substitute the injection molding process of Habraken with the 3D printing process of Amba, a functionally equivalent method for depositing a thermoplastic feature. 
Habraken in view of Amba teaches applying a layer of adhesive comprising two-part epoxy, UV curable adhesives, certain hot melt adhesives, or pressure sensitive adhesives (silicone or acrylic based) (Amba [0042]). The combined structure of the first plastics element of Habraken and the adhesive of Amba would be the composite part containing a thermoplastic material and continuous fibers, and the 3D printed functional and/or structural part would be printed directly on this surface. 

As to (2), a mere modification of the order of steps performed in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to perform the thermoforming and printing steps of Habraken in view of Amba in the order of first printing the reinforcing rib directly onto the composite sheet and then thermoforming the composite sheet to which the rib is attached, as modifying the order of performing the thermoforming and printing steps of the prior art does not present any new or unexpected results. 

	Alternatively, Amba teaches the thermoformed step may be performed before or after the 3D printing step [0037]. 
Both Habraken and Amba teach a process of preparing a thermoplastic component bonded to a thermoplastic feature by deposited the thermoplastic feature onto the thermoplastic component. It would have been obvious to one of ordinary skill in the art to substitute the order of performing the thermoforming and printing steps of Habraken in view of Amba with thermoforming followed by printing as taught by Amba, a functionally equivalent order of performing the thermoforming and printing steps. 

As to (3), Bachman teaches thermoforming a sheet to form an enclosure for a laptop or cell phone (Figure 1 and Col 8, Ln 61-65) comprising structural support features, such as boss (Col 33, Ln 30-52 and 34, Ln 3-12) or rib (Col 33, Ln 67- Col 34, Ln 3). 
Both Habraken and Bachman teach producing a thermoformable structure comprising functional support structures, such as a rib. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed product of Habraken in view of Amba with a cellphone or laptop, a functional equivalent structure comprising a rib. 

Regarding claims 13, Habraken in view of Amba and Bachman teaches the process as applied to claim 11, wherein said molded article is a housing or part of a housing of an electronic product, wherein the electronic product is a laptop or a cell phone (Bachman, Figure 1; Col 8, Ln 61-65; and Col 33, Ln 67- Col 34, Ln 3). 

Regarding claim 14, Habraken in view of Amba and Bachman teaches the process as applied to claim 11, wherein the thermoplastic material a is selected from the group consisting of polycarbonate, acrylonitrile-butadiene-styrene copolymer, polymethyl methacrylate, or the combination thereof (Habraken, [0014]). 

Regarding claim 15, Habraken in view of Amba and Bachman teaches the process as applied to claim 11, wherein said composite sheet is a carbon fiber- or glass fiber-reinforced polycarbonate composite sheet (Habraken, [0041]).

Regarding claim 16, Habraken in view of Amba and Bachman teaches the process as applied to claim 11, wherein the continuous fibers are unidirectionally aligned (Habraken, [0014]).

Regarding claim 17, Habraken in view of Amba and Bachman teaches the process as applied to claim 11, wherein said functional or structural part is reinforcing ribs (Habraken, [0031]-[0032]).

Regarding claim 18, Habraken in view of Amba and Bachman teaches the process as applied to claim 11, wherein the short fibers are glass fibers (Habraken, [0040]-[0041]).

Regarding claim 21, Habraken teaches a process of producing a molded article which comprises a composite part and at least one functional and/or structural thermoplastic part, wherein the composite part and the functional and/or structural thermoplastic part are directly attached to each other, wherein the process consisting of the following steps:
providing a composite sheet containing a thermoplastic material a and continuous fibers and comprising at least one preset region used for forming said at least one functional and/or structural thermoplastic part [0013]-[0014]; 
applying a preset volume of thermoplastic b comprising short fibers at said at least one preset region by injection molding [0030], [0040], [0050]; and
thermoforming said composite sheet into the molded article [0011],
wherein said functional or structural part is a reinforcing rib [0030].

Habraken does not teach (1) applying the preset volume by 3D printing layer-by-layer in a way of fused deposition using a three-dimensional printer controlled by the computer and (2) thermoforming said composite sheet and said thermoplastic material b into the molded article in one step, wherein the composite sheet is thermoformed to form said composite part and the thermoplastic material b is thermoformed to form the at least one functional and/or structural thermoplastic part; and (3) wherein said molded article is a housing or part of a housing of an electronic product.

As to (1), Amba teaches a process of 3d printing and deposition on a surface or object utilizing fused deposition (Figure 9 and [0036], [0052]) and thermoforming the surface or object (Figure 2, [0037]-[0041]). 
Both Habraken and Amba teach a process of preparing a thermoplastic component bonded to a thermoplastic feature by depositing the thermoplastic feature onto the thermoplastic component. It would have been obvious to one of ordinary skill in the art to substitute the injection molding process of Habraken with the 3D printing process of Amba, a functionally equivalent method for depositing a thermoplastic feature. 
Habraken in view of Amba teaches applying a layer of adhesive comprising two-part epoxy, UV curable adhesives, certain hot melt adhesives, or pressure sensitive adhesives (silicone or acrylic based) (Amba [0042]). The combined structure of the first plastics element of Habraken and the adhesive of Amba would be the composite part containing a thermoplastic material and continuous fibers, and the 3D printed functional and/or structural part would be printed directly on this surface. 

As to (2), a mere modification of the order of steps performed in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to perform the thermoforming and printing steps of Habraken in view of Amba in the order of first printing the reinforcing rib directly onto the composite sheet and then thermoforming the composite sheet to which the rib is attached, as modifying the order of performing the thermoforming and printing steps of the prior art does not present any new or unexpected results. 

	Alternatively, Amba teaches the thermoformed step may be performed before or after the 3D printing step [0037]. 
Both Habraken and Amba teach a process of preparing a thermoplastic component bonded to a thermoplastic feature by deposited the thermoplastic feature onto the thermoplastic component. It would have been obvious to one of ordinary skill in the art to substitute the order of performing the thermoforming and printing steps of Habraken in view of Amba with thermoforming followed by printing as taught by Amba, a functionally equivalent order of performing the thermoforming and printing steps. 

As to (3), Bachman teaches thermoforming a sheet to form an enclosure for a laptop or cell phone (Figure 1 and Col 8, Ln 61-65) comprising structural support features, such as boss (Col 33, Ln 30-52 and 34, Ln 3-12) or rib (Col 33, Ln 67- Col 34, Ln 3). 
Both Habraken and Bachman teach producing a thermoformable structure comprising functional support structures, such as a rib. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed product of Habraken in view of Amba with a cellphone or laptop of Bachman, a functional equivalent structure comprising a rib. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742